                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 29, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CRIMINAL NO. 2:18-CR-1402
                                             §
LORENZO CERVANTES                            §

      OPINION AND ORDER GRANTING MOTION FOR CONTINUANCE

       Defendant moved for a continuance of the final pretrial conference and jury

selection and trial because counsel for the Defendant was in a capital murder trial that

was expected to last approximately two weeks (D.E. 15). Moreover, because of the

capital murder trial the Defendant and counsel had not yet had adequate time to review

the discovery discuss the Defendant’s options (D.E. 15).          The United States was

unopposed to the continuance.

       Under the Speedy Trial Act, a district court may grant a continuance and exclude

the resulting delay from the time in which a trial must commence if it makes on-the-

record findings that the ends of justice served by granting the continuance outweigh the

public’s and defendant’s interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered the Defendant’s motion, the Court finds that the failure to grant

a continuance in this case would deny counsel for the defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence.

       Accordingly, the Court finds that the ends of justice are served by granting a

continuance in this case and outweigh the best interests of the public and Defendant in a

speedy trial, and the period of the continuance is excluded from speedy trial computation.
1/2
      The Court GRANTS the Defendant’s motion (D.E. 15) and CONTINUES the

final pretrial conference until February 15, 2019, at 8:00 a.m. before undersigned and

schedules the jury selection and trial for March 4, 2019, at 9:00 a.m. before Hon. Nelva

Gonzales Ramos.

      ORDERED this 28th day of January, 2019.


                                            ___________________________________
                                            B. JANICE ELLINGTON
                                            UNITED STATES MAGISTRATE JUDGE




2/2
